Citation Nr: 1522382	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq. 


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran was scheduled for a Board hearing in May 2014 but failed to appear. 

The Veteran's claim for PTSD includes a claim for depression and adjustment disorder, as psychiatric disorders reasonably encompassed by his description of symptoms and evidenced by the record.   See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed to assist the Veteran with his claim.  First, August 2008 VA records note that the Veteran was being treated by two outside psychiatrists.  VA should make reasonable attempts to obtain those records.  See 38 C.F.R. § 3.159.  The Veteran has reported receiving fire from enemy combatants in Korea.  His military personnel records show that he had overseas service for a year in Korea and his military occupational specialty was indirect fire infantryman.  VA should try to determine if the Veteran's unit was involved in any crossfire.  See 38 C.F.R. § 3.159.  Finally, a VA examination would be helpful to determine if the diagnosed PTSD, depression, and adjustment disorders are related to the Veteran's reports of receiving fire from combatants.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any non-VA mental health treatment and sign a release for those records.  Make all reasonable attempts to obtain those records and associate them with the claims file.  If the records cannot be obtained, notify the Veteran and allow him an opportunity to supply the records.  Put a copy of all correspondence in the claims file.

2. Request information from the Joint Services Records Research Center (JSRRC), or another appropriate repository, concerning whether the Veteran's unit received any weapons fire or was involved in any combat from November 18, 1977 to November 17, 1978.  

3. Schedule the Veteran for a VA mental health examination and forward the claims file to the examiner to address the following:

a. Is the Veteran's PTSD diagnosed in VA treatment records at least as likely as not related to purportedly receiving fire from enemy combatants?

b. Is the Veteran's depression, diagnosed in VA treatment records, at least as likely as not related to his service, including purportedly receiving fire from enemy combatants?

c. Is the Veteran's adjustment disorder, diagnosed in VA treatment records, at least as likely as not related to his service, including purportedly receiving fire from enemy combatants?

The examiner must consider all relevant lay and medical evidence and provide reasons and bases for the opinion. 

If the needed opinion cannot be provided without resort to speculation, the examiner should explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




